PER CURIAM.
Robert P. Yorke seeks review of the trial court’s order that granted the amended petition for modification filed by Rhonda Yorke, the former wife, thereby reducing her child support obligation. Although the amended petition raised material issues of fact, only argument of counsel, and no evidence, was presented at the hearing on the amended petition. Appellant argues that the entry of the order without the benefit of evidence was a denial of due process constituting reversible error. See Rucker v. City of Ocala, 684 So.2d 836 (Fla. 1st DCA 1996). In response, appel-lee has filed a “Consent Motion to Reverse and Remand Matter,” which this court treats as a concession of error. Accordingly, we reverse and remand this matter for further proceedings.
KAHN, WEBSTER and VAN NORTWICK, JJ., concur.